

116 HR 6294 : Improving Emergency Disease Response via Housing Act of 2020
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 6294IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo require data sharing regarding protecting the homeless from coronavirus, and for other purposes.1.Short titleThis Act may be cited as the Improving Emergency Disease Response via Housing Act of 2020.2.Data sharing between HUD and HHS(a)In generalFor the purpose of increasing the ability of the Secretary of Health and Human Services to target outreach to populations vulnerable to contracting coronavirus, the Secretary of Housing and Urban Development shall share with the Secretary of Health and Human Services information regarding the location of projects for supportive housing for the elderly assisted under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) and the location of Continuums of Care with high concentration of unsheltered homelessness.(b)Removal of personally identifiable informationIn sharing the information required under subsection (a), the Secretary of Housing and Urban Development shall ensure that appropriate administrative and physical safeguards are in place to remove all personally identifiable information. (c)ConsultationThe Secretary of Housing and Urban Development shall consult with the Secretary of Health and Human Services promptly after the date of the enactment of this Act to provide for the sharing of the information required under subsection (a).(d)LimitationInformation shared pursuant to this Act shall not be shared beyond the Department of Health and Human Services or used for purposes beyond those intended in the Act.Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk.